Citation Nr: 1417834	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-02 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a non-VA medical facility on April 12, 2010.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to August 1969.

This matter is on appeal from a November 2010 denial letter by the Department of Veterans Affairs (VA) Medical Center in West Palm Beach, Florida.  In December 2013, this matter was remanded by the Board for further evidentiary development.

FINDING OF FACT

A claim for payment or reimbursement of unauthorized medical expenses incurred for private medical treatment on April 12, 2010, was not received within 90 days after the date the Veteran was discharged from the private medical facility. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred for private medical treatment on April 12, 2010, have not been met.  38 C.F.R. § 17.1004 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The requirements under VCAA are not applicable where further assistance would not aid the claimant in substantiating a claim, including if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").
Here, since the Veteran's claim is being denied as a matter of law, the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (indicating the VCAA has no effect on an appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also, VAOPGCPREC 5-2004 (June 23, 2004).

Nevertheless, the Board points out that the RO has explained to the Veteran the basis for the finding that the private medical expenses incurred in April 2010 were not covered by VA (untimely filing of the claim).  The Veteran has been afforded the opportunity to present information and evidence in support of the claim.  Moreover, in December 2013 the Board observed that the record was incomplete and remanded the case for the VAMC to request and obtain the Veteran's original date-stamped claim form from Raulerson Hospital for services rendered in April 2010, his DD Form 214, the November 2010 denial letter, and January 2011 Notice of Disagreement (NOD).  Although the November 2010 denial letter and DD-214 were not obtained, the January 2011 NOD, an additional copy of the claim form and a preliminary fee remittance advice report from Raulerson Hospital were obtained.  In addition, the RO also provided a cover letter with these documents in which it explained that the original claim form did have a handwritten date confirming its receipt on October 29, 2010, and the Veteran does not dispute that the basis of the November 2010 denial was the lack of receipt of the claim within 90 days of the date of discharge from the subject facility.  Unfortunately, these additional records, together with the RO's explanation, do not provide a basis upon which to grant the Veteran's claim.  In addition, the Board finds that no useful purpose would be served in remanding this claim for yet more development, especially given the fact that the RO's explanation obviates the need for any of the documents that were not provided pursuant to the remand.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

As such, to any extent required, the Board finds that these actions satisfy any duties to notify and assist owed the Veteran in the development of his claim.


II. Legal Criteria 

Generally, in cases where the veteran seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994). 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999). 

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725, a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form (such as UB92 or a HCFA 1500).  38 C.F.R. § 17.1004(b).

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).


III.  Analysis

The record reflects that in April 2010, the Veteran presented to the emergency room at Raulerson Hospital with a chief complaint back pain.  The record reflects that the Veteran was uninsured (outside of VA) at the time of treatment.

In this case, the Veteran seeks reimbursement of medical expenses for treatment of a nonservice-connected disability. In this regard, in claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002).  The Veteran's treatment at the non-VA facility was not authorized in advance, and he does not so contend.

Review of the record shows that the Veteran was treated at Raulerson Hospital in Okeechobee, Florida on April 12, 2010, for right flank and back pain.  The Veteran was released that same day, and the medical treatment was for a nonservice-connected disability. 

The record includes a Report of Contact which shows that on April 28, 2010, the Veteran stopped by VA's Fee Basis office in West Palm Beach, Florida with bills from Okeechobee Emergency Physicians and Florida United Radiology for service on April 12, 2010.  A letter with a Release of Information (ROI) was sent to the providers requesting a HCFA/UB with medical records.

On September 21, 2010, the Veteran again stopped by the Fee Basis office which contacted Raulerson Hospital and requested a HCFA and medical notes for review.

However, the record reveals that the claim for payment or reimbursement (UB-04) was received by VA on October 29, 2010.  As the Veteran's claim was filed more than 90 days after he was discharged from Raulerson Hospital, he is ineligible to receive payment as set forth in 38 C.F.R. § 17.1004(d).

In his January 2011 NOD, the Veteran made various assertions that his claim for payment or reimbursement had been submitted to VA within 90 days.  He indicated that soon after April 12, 2010, he notified VA that he went to the hospital and provided copies of the emergency room physician and radiology bills, which is when he filed his claim.  However, the record does not reflect that a completed standard billing form (such as UB92 or a HCFA 1500) was filed within 90 days of the date that the Veteran was discharged from Raulerson hospital pursuant to 38 C.F.R. § 17.1000(b).  While he has further stated that he did not receive a hospital bill until September 2010 (after which he submitted it to the Fee Basis office), the Veteran has provided no evidence to verify that his claim for payment or reimbursement for unauthorized medical expenses was submitted to VA within 90 days of his discharge from Raulerson Hospital on April 12, 2010. 

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  Here, the Board sympathizes with the Veteran's situation and the particular circumstances therein, but is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.








ORDER

Payment or reimbursement of unauthorized medical expenses incurred for private medical treatment from April 12, 2010, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


